Acknowledgment
The amendment filed on August 9, 2022, responding to the Office Action mailed on May 18, 2022 has been entered.  This Office Action fully considers the amendments to the pending application in which claims 1 to 20 are pending.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 3 is objected to because of the following informalities: The claim recites “20µm” at line two which appears to be a typographical error for ’20 µm’.  Appropriate correction is required.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, regarding claims 6 and 16, ‘a gradual pattern in which a density of groove patterns in the first buffer area increases in a consistent manner going farther away from the second area to the first area’ and regarding claim 20 ‘the opening patterns are gradual patterns in which the density of the groove patterns in the first buffer area increases in a consistent manner going farther way from the second area to the first area’; must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: Regarding claims 6, 16 and 20 ‘a consistent manner’.
Examiner Initiated Interview Summary
Examiner teleconferences with Mr. James Merrick on 8-11-22 for the purpose to understand Applicant’s basis for support of ‘a consistent manner….’ Amendments to claims 6, 16 and 20.  Applicant directed Examiner’s attention to Figures 4-5 and paragraphs 68-70 as the basis for support.  Examiner noted that the specification did not recite ‘a consistent manner’ nor offer any discussion of consistent.  Examiner noted that the specification did not provide a definition of ‘consistent’, as well as, a definition of ‘gradual’ and further that in the context of an invention directed to stress relief in a folded glass window, an artisan would anticipate that relatively small changes in the grooves and related patterns could have a dramatic effect on the desired outcome, reduced glass fracture.  No agreement was reached and Examiner appreciates the timeliness, professionalism and preparedness of Mr. Merrick. 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 6, 16 and 20 rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 6, 16 and 20 recite inter alia ‘a consistent manner…’.  Examiner finds no reference to ‘consistent manner’ in the specification.  Referring to paragraphs [0069-71] or PGPUB U.S. 2021/0135146 corresponding the paragraphs [0068-70] of the as filed specification, Examiner finds no discussion of ‘consistent manner’
[0069] Referring to FIGS. 4 and 5, in an embodiment, groove patterns GR may be defined or formed in the first buffer area B1. The groove patterns GR may be defined or formed on the second surface of the window glass 200, and may be arranged in a way such that a density of the groove patterns GR gradually increases as being away farther from the second area A2 to the first area A1, that is, in the first direction D1. Herein, the density of the groove pattern GR may be defined as a total area of the groove pattern GR in a unit area. In such an embodiment, a depth of the groove pattern GR may gradually increase as being away farther from the second area A2 to the first area A1, that is, in the first direction D1.
[0070] Accordingly, an average thickness of the first buffer area B1 of the window glass 200 may gradually decrease as being away farther from the second area A2 to the first area A1, that is, in the first direction D1.
[0071] In an embodiment, as shown in FIG. 4, the groove pattern GR may include a gradual pattern, but is not limited thereto. In an embodiment, the groove pattern GR may include various patterns which may not be visually recognized by the user. A width w of a minimum unit of the groove pattern GR may be about in a range of about 20 μm to about 30 μm, so that the groove pattern GR may not be visually recognized by the user.
Turning to the drawings, Examiner notes the PGPUB at [0039] recites:
[0039] The invention now will be described more fully hereinafter with reference to the accompanying drawings, in which various embodiments are shown. This invention may, however, be embodied in many different forms, and should not be construed as limited to the embodiments set forth herein. Rather, these embodiments are provided so that this disclosure will be thorough and complete, and will fully convey the scope of the invention to those skilled in the art. Like reference numerals refer to like elements throughout.
Examiner notes that the specification does not specify the drawings are to scale or not to scale.  Yet Applicant seeks to show clear possession of the claimed subject matter with reference to these drawings.  Examiner notes that Applicant’s the embodiments are made in reference to the drawings and it is the embodiments that are provided, not the drawings, to demonstrate the thorough and complete scope of the invention. Examiner is unable to discern what in the drawings constitutes a representation of a ‘consistent manner’.  Applicant makes no showing nor argument of what features of the drawings inform ‘consistent manner’.  In any event,  the embodiments to not recite nor discuss a consistent manner, the embodiments do not provide a definition of gradual and it is the embodiments not drawings that inform the complete and thorough scope of the invention(s) as per Applicant’s disclosure.
Because the drawings are not to scale, because the specification merely recites the groove patterns many include various patterns, because the specification does not discuss ‘a consistent manner’, because Applicant seeks to demonstrate full and thorough possession of the claimed invention through the embodiments, not the drawings, Examiner concludes that the as filed specification does not, through the drawing or the written specification, clearly or reasonably establish Applicant is in clear possession of the amended subject matter.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 6, 16 and 20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
During examination, a claim must be given its broadest reasonable interpretation consistent with the specification as it would be interpreted by one of ordinary skill in the art.  76 Fed. Reg. 7164 (February 9, 2011).  During examination, after applying the broadest reasonable interpretation to the claim, if the metes and bounds of the claimed invention are not clear, the claim is indefinite and should be rejected. Id. at 7165.  When a term of degree is used in the claim, the examiner should determine whether the specification provides some standard for measuring that degree. Id. at 7165.  If the specification does not provide some standard for measuring that degree, a determination must be made as to whether one of ordinary skill in the art could nevertheless ascertain the scope of the claim (e.g., a standard that is recognized in the art for measuring the meaning of the term of degree).  Id. at 7165.
Here Applicant recites “a gradual pattern” and 'a consistent manner’ for which the specification does not provide a standard for measuring ‘gradual’ and ‘consistent’.  Examiner also notes Applicant drawings appear to be exaggerated for clarity and thus no standard, datum or reference is embodied in the drawings.  Furthermore, a person of ordinary skill in the art could not ascertain the scope of the claim as 'gradual' and 'consistent’ have no recognized standard in the glass fracture mechanics art.  Accordingly, Examiner determines that those skilled in the art would not understand what is claimed when the claim is read in light of the specification and claim 6, 16 and 20 is indefinite pursuant to requirements and examination guidelines for 35 U.S.C. 112(b).
Allowable Subject Matter
Claims 1-5, 7-15 and 17-19 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claims 1 and 7, the prior art fails to teach or suggest a plurality of groove patterns are defined in the first buffer area and the second buffer and not in the first area.
Regarding claim 17, the prior art fails to disclose the method of claim 17 comprising providing a photoresist pattern on the second surface, wherein a second area extending in a second direction, a third area spaced apart from the second area in a first direction perpendicular to the second direction and extending in the second direction, a first area disposed between the second area and the third area, a first buffer area disposed between the first area and the second area, and a second buffer area disposed between the first area and the third area are defined on the second surface: etching the second surface by using the photoresist pattern as an etching barrier; and removing the photoresist pattern, and wherein the etching the second surface includes providing the photoresist pattern to cover the second surface in the second and third areas, to expose the second surface in the first area, and to partially expose the second surface in the first and second buffer areas.
Claims 2-5, 8-15 and 18-19 depend directly or indirectly on claims 1, 7 or 17 and are allowable on that basis.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Response to Arguments
In order to be entitled to reconsideration or further examination, the applicant or patent owner must reply to the Office action. The reply by the applicant or patent owner must be reduced to a writing which distinctly and specifically points out the supposed errors in the examiner's action and must reply to every ground of objection and rejection in the prior Office action. See MPEP 714.02.
Examiner notes that Applicant asserts support for amended subject matter in the conclusory recitation “No new matter has been added, amendments have been made for purposes of clarifying the claimed invention.”, see remarks at page 7 paragraph 1.  As discussed above, Examiner solicited further comment from Applicant by way of teleconference with Mr. James Merrick.  Examiner has reviewed the written specification and figures and is unpersuaded, for the reasons discussed above, that Applicant is in clear possession of the amended subject matter.
Examiner notes that Applicant traverses rejections pursuant to 35 U.S.C. 112(b) merely on the basis that the amendments obviate the rejection, see Remarks at page 8 paragraph 3.  Yet this does not distinctly and specifically point to errors in Examiner’s action.  Nor does Applicant offer any argument, let alone evidence, that the recited terms of degree are 1) defined in the specification or 2) have a recognized standard in the display or glass fracture art.  Consequently, Applicant has failed to rebut Examiner’s action.
Because conclusory remarks do not distinctly and specifically points out the supposed errors in the Examiner's action, Examiner is unpersuaded that reversable error has been made.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Joe Schoenholtz whose telephone number is (571)270-5475. The examiner can normally be reached M-Thur 7 AM to 7 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ms. Yara Green can be reached on (571) 272-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/J.E. Schoenholtz/Primary Examiner, Art Unit 2893